DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 8-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims in accordance with the examiner’s suggestion to obviate the previous 112 rejections.  Accordingly, the 112 rejections are vacated.  The double patenting rejection over US 10,220,157 is vacated.  The patented claims of ‘157 do not include the amended first and second viewing window (amended on 6/8/2021).  There is no teaching reference to modify the patented claims so as to arrive at the instantly recited invention.  The prior art rejection is also vacated.  The examiner found the following argument persuasive (see page 8 of 10 of applicant’s remarks filed on 6/8/2021).

    PNG
    media_image1.png
    591
    690
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783     
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783